The opinion of the Court was .delivered by
Tilghman C. J.
There can be no doubt, but the arbitrator who attended, had power to adjourn, because he had no authority to make an award, and therefore, an adjournment was necessary, or at least it was the most convenient way of continuing the suit. It.is certain also, that he had authority, by the 9th section of the act of 20th March, 1810, to appoint two arbitrators in the place of those who were absent. But it is the opinion of the Court, that as neither of the parties requested, that the place of the absent arbitrators should be then filled up by a new appointment, an adjourn- - ment, without making such appointment, was lawful, and the original arbitrators might then decide the cause. • The judgment is therefore to be affirmed.
Judgment affirmed.